NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The closest prior art of record is considered to be US Pat. 5,130,357 (“Akitaya”) and US Pat. 4,458,044 (“Henkel”).  
The teachings of Akitaya are discussed in the Office Action dated June 8, 2021.  Akitaya does not teach the 0.1 to 3 wt% barbituric acid-type pyrimidine compound of claim 2.  As applicant points out in the remarks dated September 8, 2021, Akitaya teaches 5 to 10 wt% of a nitrogen organic compound that may be barbituric acid as a flame retardant.  The examiner agrees with applicant that absent improper hindsight nothing in the prior art of record would have motivated one or ordinary skill in the art to have simultaneously reduced the content of nitrogen organic compound of Akitaya to fall within the claimed range and selected the barbituric acid compound from the list set forth by Akitaya at col 7 with a reasonable expectation of success.  The rejection of claim 2 as obvious over Akitaya is withdrawn in view of the amendment to the claims.
Henkel teaches an electrical insulation material of a polyolefin compositions containing a barbituric acid compound in amounts of between 1 and 2 wt%.  (Henkel, col 3, lines 39-48; Abstract).  Henkel teaches that the compound is useful for reducing the effect of “electrochemical treeing” in electrically stressed polyolefin cable insulation.  (Id. col 1, lines 5-17; Abstract).  The examiner finds, however, that absent improper hindsight, nothing in the prior art of record would have motivated one of ordinary skill in the art to have used the amount of barbituric acid compound taught by Henkel in a composition containing the claimed amounts of 50 to 85 wt% polypropylene polymer and 5 to 35 wt% polyolefin elastomer with a reasonable expectation of success. 
Claim 9, directed to an article made from the composition of claim 2, is considered to be allowable because it is interpreted to require the presence of a composition having all of the limitations of claim 2.
Any comments on these reasons for allowance considered necessary by applicant must be submitted no later than the payment of the issue fee, and, to avoid 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767